Citation Nr: 1724581	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-20 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to April 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2016, the Board remanded the matter to allow the Veteran the opportunity for a hearing. 

The Veteran testified at an April 2016 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).

The Board notes that the Veteran's original claim was for PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  While the Veteran asserted a claim of service connection for PTSD, the record indicates an assessment of other acquired psychiatric conditions, namely, depression and anxiety.  Accordingly, the Board has recharacterized the issue on appeal.

The Board further notes that an appeal of the issue of entitlement to service connection for a respiratory disorder has been perfected via a February 2017 Form 9.  However, the Board will decline jurisdiction over this issue until it is certified to the Board for review.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  This issue will be the subject of a subsequent Board decision.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2010 decision, the Board denied the Veteran's request to reopen his claim for PTSD.  The Veteran did not appeal the March 2010 Board decision.

2.  Evidence received since the March 2010 Board decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The March 2010 Board decision, which denied the Veteran's request to reopen his claim for service connection for PTSD, became final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  The additional evidence received since the March 2010 Board decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.304(f)(3) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C.A. § 5108.  "New evidence" means existing evidence not previously submitted to the VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).  

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23.

Historically, the RO denied the Veteran's claim of entitlement to service connection for PTSD in a February 2004 rating decision on the basis that, although the Veteran had a diagnosis of PTSD, it was not based on a verifiable military stressor.  The Veteran did not appeal the decision, and it became final.  38 U.S.C.A. 7105; 38 C.F.R § 3.160(d), 20.200, 20.201, 20.302, 20.1103.  Evidence considered at the time of the February 2004 rating decision included the Veteran's military personnel records, VA treatment records, and the Veteran's lay statements.  The post-service treatment records showed diagnoses of and treatment for PTSD.  In his statements, the Veteran reported that he was attached to the 63rd Signals Battalion in Saudi-Arabia and participated in the liberation of Kuwait where he was exposed to constant bombing, saw a lot of soldiers killed, saw many dead bodies, believed he may have been hit by a chemical attack, and described an attack in which snipers took shots at his convoy.  See March 2003 Veteran statement.

In October 2006, the Veteran again filed a claim for service connection for PTSD.  The claim was again denied by the RO in a June 2007 rating decision.  The Veteran appealed this decision to the Board.  Evidence considered at the time of the March 2010 Board decision included VA treatment records, private treatment records, and lay statements submitted by the Veteran.  The Veteran's statements submitted in support of his claim to reopen essentially recounted the events described in his previous statements already of record.  See December 2006 Veteran statements.  In a March 2010 decision, the Board found that the Veteran had not submitted any new and material evidence related to the unestablished fact of whether or not his then diagnosed PTSD was attributable to any verified in-service stressor.  The Veteran did not appeal the decision, and it became final.  38 C.F.R. § 20.1100 (2016).  

The Veteran filed a claim to reopen in October 2011.  Pertinent evidence received since the March 2010 Board decision includes VA treatment records, the Veteran's lay statements, a May 2012 VA examination, and the Veteran's testimony at the April 2016 Board hearing.  

On review, the additional evidence submitted by the Veteran essentially reiterates his prior stressor statements.  However, effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  VBA Training Letter 10-05 (revised) (November 15, 2010) states with regard to this amendment: "To reopen a claim under new § 3.304(f)(3), VA will accept a Veteran's lay statement regarding an in-service service stressor - 'fear of hostile military or terrorist activity' - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the Veteran's record otherwise shows service in a location involving exposure to 'hostile military or terrorist activity.'  If review of the record discloses a previously submitted lay statement demonstrating 'fear of hostile military or terrorist activity,' such statement will be sufficient for reopening a claim if the Veteran's record otherwise demonstrates service in a location involving exposure to 'hostile military or terrorist activity.'"

In this case, the Veteran's DD Form 214 shows that he was awarded the Southwest Asia Service Medal with three bronze star device, indicating participation in three campaigns during the Persian Gulf War; a Kuwait Liberation Medal for participation in Saudi Arabia, indicating he was attached to or regularly serving for one or more days with an organization participating in ground and/or shore operations in Saudi Arabia; and a Kuwait Liberation Medal for participation in Kuwait, indicating he was attached to or regularly serving for one or more days with an organization participating in ground/shore operations in Kuwait.  

A review of the record shows that the Veteran has consistently submitted statements demonstrating "fear of hostile military or terrorist activity."  See February 2001 VA treatment record; August 2001 Veteran statement; March 2003 Veteran statement; December 2006 Veteran statements.  In addition, he has provided such statements since the March 2010 Board decision.  See May 2012 Veteran statement; April 2016 hearing transcript.  

Therefore, considering the Veteran's statements in light of the amended regulation and referenced training letter, the claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded a VA examination in May 2012.  However, as discussed below, the Board finds that the May 2012 VA examination is inadequate for rating purposes and the case must be remanded for a new examination.

In the May 2012 examination report, the examiner opined that the Veteran did not meet the full criteria for PTSD and therefore did not have a diagnosis of PTSD.  The examiner stated that the Veteran had reported experiencing stress when alarms for chemicals or gas went off, being in a sandstorm, and having trouble sleeping due to missiles being set off.  The examiner opined that these experiences were a normal experience for all soldiers and involved merely the possibility of threat and therefore did not qualify as a stressor related to the fear of hostile military or terrorist activity.  According to the examination report, the examiner reviewed medical records from the Central Texas VA but did not review the Veteran's claims file; however, an addendum to the opinion dated in July 2012 indicated that the examiner later reviewed the claims file and made no changes to the opinion.  

The Board observes that the treatment records reviewed by the examiner included a PTSD diagnosis as early as February 2001.  Thereafter, the Veteran was routinely assessed with PTSD up to February 2012, three months prior to the VA examination.  The May 2012 VA examiner did not address any of the previous diagnoses.  Nor did the examiner address the experiences described by the Veteran in a February 2001 VA treatment record, an August 2001 Veteran statement, a March 2003 Veteran statement, December 2006 Veteran statements, or a May 2012 Veteran statement.  In each of these statements, the Veteran related that he had experienced artillery and missile attacks, seen soldiers killed, seen dead bodies, and been fired upon by snipers.  The Board therefore finds the May 2012 VA examination inadequate, and that a new VA medical examination and opinion is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014, and this case was certified to the Board in March 2015, the provisions are applicable.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA health care providers dated from December 2016 to the present, and any private treatment records not already associated with the claims file.

Obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature, extent, and etiology of any current psychiatric disorder, to include PTSD, that he may have.  The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  After reviewing the claims file and examining the Veteran, the examiner should address the following:

a)  The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since October 2011.

b)  If PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is etiologically related to one or more in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor is consistent with the types, places, and circumstances of the Veteran's service and that the stressor is related to the Veteran's fear of hostile military activity or terrorist activity of the type contemplated by 38 C.F.R. § 3.304(f)(3).

c)  If the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain why.  The examiner should, to the extent possible, reconcile this finding with previous medical evidence showing diagnoses of PTSD or symptoms consistent with PTSD.  The examiner should also acknowledge and discuss any of the Veteran's statements asserting continuity of psychiatric problems since service.

d)  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since October 2011, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The examiner should specifically address the experiences described in a February 2001 VA treatment record, the August 2001 Veteran statement, the March 2003 Veteran statement, the December 2006 Veteran statements, and a May 2012 Veteran statement, and the testimony provided in the April 2016 hearing.  The examiner should also specifically address any previously diagnosed psychiatric disorder, to include PTSD, depression, and anxiety.

A detailed rationale for the opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


